DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 9, 11, 22 and 24 are pending and under examination.
Priority
Response to Arguments
Applicant argues the filing of an English translation of the non-English language foreign application is not required to be entitled the effective filing date of CN201811394517.8. See page 4 in the remarks filed June 2, 2022.
Applicant’s argument has been fully considered but is not found persuasive. Unlike pre-AIA  law, the AIA  provides that a foreign priority date can be the effective filing date of a claimed invention. The foreign priority date is the effective filing date of the claimed invention if 
(1) the foreign application supports the claimed invention under
112(a), AND 
(2) the applicant has perfected the right of priority by providing: 
(a) a certified copy of the priority application, and 
(b) translation of the priority application (if not in English). 
See MPEP §2152.01 (D), §2152.06 (C), and §216. 
In the present case, the priority document, CN201811394517.8, is not in English and Applicant has not provided a translation of the priority document. Therefore, the effective filing date of the claimed invention is August 29, 2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted November 3, 2021 and May 6, 2021 comply with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the examiner. Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. The cite foreign document WO 2009/019632 is directed to a signal processor. Although Applicants state in the IDS filed May 6, 2021, that the entire document is relevant, the relevancy of a signal processor to the present application directed to the antimicrobial peptide Scyreprocin of Scylla paramamosain is not clear. The examiner is requesting a concise explanation of the relevancy of the cite foreign document WO 2009/019632 to the patentability of the present application. MPEP §609.04(a).
Response to Arguments: Applicant argues there is no requirement to provide a concise explanation of relevance when the document cited is in English. See page 4 in the remarks filed June 2, 2022.
Applicant’s argument has been considered but is not persuasive because it is unclear how a patent application directed to a signal processer is relevant to the subject matter of the instant application. Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability. MPEP §609.04(a).
Claim Objection
Claims 9, 22 and 24 are objected to because of the following informalities: 
Regarding claim 9, it is suggested to place a colon after “NO” IN SEQ ID NO 01”.
Regarding claim 22, it is suggested to amend claim 22 by deleting “2)”, inserting the conjunction “or” or “and” between the phrases “SEQ ID NO 02” and “a recombinant vector”, and placing a colon after “NO” in “SEQ ID NO 01” and SEQ ID NO 02”.
Regarding claim 24, it is suggested to place a colon after “NO” IN SEQ ID NO 01”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
Response to Arguments: Applicant argues the pending claims are eligible under 35 U.S.C. 101. Applicant contends the amendments comply with 35 U.S.C. 101. See page 5 of  the remarks filed June 2, 2022.
Applicant’s arguments have been fully considered but are not persuasive because the amendments are do not amount to significantly more than the naturally occurring product. See the discussion below. 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The rejection is new in view of the amendments filed June 2, 2022.
Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to natural product without significantly more. 
Claim 22 is recites a biomaterial comprising an expression cassette comprising a nucleic acid molecule sequences encoding an antimicrobial peptide Scyreprocin of Scylla paramamosain, wherein an amino acid sequence of the antimicrobial peptide Scyreprocin consists of SEQ ID NO:1 and the nucleic acid molecule sequence consists of SEQ ID NO: 2 or a recombinant vector comprising the nucleic acid molecule sequence. Claim 22 recites the amino acid sequence of the peptide Scyreprocin is SEQ ID NO: 1 and the nucleotide sequence that encodes the peptide is SEQ ID NO: 2. 
Scyreprocin is a natural product in Scylla paramamosain that consists of 84 amino acid represented by SEQ ID NO: 1. The open reading frame of the peptide is represented by SEQ ID NO: 2. See the specification, page 3, lines 18-23 and 28-29, the specification page 7, lines 3-6 and GENBANK Accession NOs.ODA76506.1 and MH488960. 
Question 1: Do the claim(s) fall into a statutory category of invention? Yes, claim 22 qualifies as a product claim
Question 2A: Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?
Prong 1: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes, claim 22 recites a law of nature. The claim recites the naturally occurring nucleotide sequence that encodes the naturally occurring peptide Scyreprocin of Scylla paramamosain.
Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? The claim recites the additional element of an expression cassette or recombinant vector. Expression cassettes and recombinant vectors are utilized to introduce a specific gene into a target cell. Expression cassettes and recombinant vectors do not change the structure or sequence of the naturally occurring nucleic acid. Therefore, the additional elements of an expression cassette or recombinant vector do not integrate the judicial exception into a practical application.
Question 2B: Does the claim amount to significantly more than the judicial exception? As discussed in Question 2A, Prong 2, the claims recites the additional elements of an expression cassette or a vector which do not amount to significantly more than the judicial exception.
Therefore, the biomaterial of claim 22 is ineligible under 35 U.S.C. 101 because the claimed invention is directed to natural product without significantly more.

The rejection is maintained but has been modified in view of the amendments filed June 2, 2022.
Claims 9-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. 
Claims 9-11 recite a method for preparing an antimicrobial composition comprising recombinant expression and purification of the Scyreprocin of Scylla paramamosain peptide with the amino acid sequence consisting of SEQ ID NO: 1.
Scyreprocin is a natural product in Scylla paramamosain that consists of 84 amino acid represented by SEQ ID NO: 1. The open reading frame of the peptide is represented by SEQ ID NO: 2. See the specification, page 3, lines 18-23 and GENBANK Accession NO.ODA76506.1. 
Question 1: Do the claim(s) fall into a statutory category of invention? Yes, claims 9-11 qualify as process claims.
Question 2A: Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?
Prong 1: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes, claims 9-11 recite a law of nature. The claims recite the naturally occurring antimicrobial peptide Scyreprocin of Scylla paramamosain.
Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? The claim recites the additional elements of recombination expression and purification. The additional elements do not integrate the judicial exception into a practical application because steps of expressing and purifying the peptide results in expressed and purified antimicrobial peptide Scyreprocin that is identical functionally and structure to antimicrobial peptide Scyreprocin of Scylla paramamosain.
The additional elements of claim 10 and 11 reciting the composition is a feed composition or anti-mildew and antiseptic composition, is a recitation of the intended use of the composition. The additional elements do not change the structure of the composition for that what occurs in nature.
Question 2B: Does the claim amount to significantly more than the judicial exception? Recombinant expression and purification of proteins is a well-understood, routine and conventional laboratory technique utilized in the protein art to produce naturally occurring proteins and peptides. See Brondyk, “Chapter 11 Selecting an Appropriate Method for Expressing a Recombinant Protein”, Methods of Enzymology, 2009, pages 131-147. The present claimed process steps are recited at a high level of generality. The additional elements amount to nothing more than a recitation of instructions to obtain the naturally occurring peptide. Therefore, the expression and purification of the peptide does amount to significantly more than the judicial exception, Scyreprocin of Scylla paramamosain.
Therefore, the biomaterial of claims 9-11areineligible under 35 U.S.C. 101 because the claimed invention is directed to natural product without significantly more.
The rejection is maintained but has been modified in view of the amendments filed June 2, 2022.
Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. 
Claim 24 recites a method for preparing an anti-tumor preparation or a combination use of an antimicrobial peptide of Scyreprocin of Scylla paramamosain with anti-tumor drugs other than the antimicrobial peptide Scyreprocin comprising recombinant expression and purification of the Scyreprocin of Scylla paramamosain peptide with the amino acid sequence consisting of SEQ ID NO: 1.
Scyreprocin is a natural product in Scylla paramamosain that consists of 84 amino acid represented by SEQ ID NO: 1. The open reading frame of the peptide is represented by SEQ ID NO: 2. See the specification, page 3, lines 18-23 and GENBANK Accession NO.ODA76506.1. 
Question 1: Do the claim(s) fall into a statutory category of invention? Yes, claim 24 as a process claim.
Question 2A: Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?
Prong 1: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes, claim 24 recites a law of nature. The claims recite the naturally occurring antimicrobial peptide Scyreprocin of Scylla paramamosain.
Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? The claim recites the additional elements of recombination expression and purification. The additional elements do not integrate the judicial exception into a practical application because steps of expressing and purifying the peptide results in expressed and purified antimicrobial peptide Scyreprocin that is identical functionally and structure to antimicrobial peptide Scyreprocin of Scylla paramamosain.
The specification teaches naturally occurring antimicrobial peptides selectively skill tumor cells. The additional elements of the intended use as an anti-tumor preparation or combination use with anti-tumor drugs does not integrate the naturally occurring antimicrobial peptide Scyreprocin into a practical application because the additional elements do not change the structure or function of the peptide from what occurs in nature.
Question 2B: Does the claim amount to significantly more than the judicial exception? Recombinant expression and purification of proteins is a well-understood, routine and conventional laboratory technique utilized in the protein art to produce naturally occurring proteins and peptides. See Brondyk, “Chapter 11 Selecting an Appropriate Method for Expressing a Recombinant Protein”, Methods of Enzymology, 2009, pages 131-147. The present claimed process steps are recited at a high level of generality. The additional elements  amount to nothing more than a recitation of instructions to obtain the naturally occurring peptide. Therefore, the expression and purification of the peptide does amount to significantly more than the judicial exception, Scyreprocin of Scylla paramamosain.
Therefore, the biomaterial of claim 24 is ineligible under 35 U.S.C. 101 because the claimed invention is directed to natural product without significantly more.
Claim Rejections - 35 USC § 112
Response to Arguments: The rejection of claims 1, 2, 5-7, 9-11, 16-18, 21, 23-26, 28 and 29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph has been withdrawn in view of the amendments filed June 2, 2022. The rejection of claims 2, 9-11, 16-18, 22, and 26-29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn in view of the amendments filed June 2, 2022.
Summary
Claims 9-11, 22 and 24 are rejected under 35 U.S.C. 101. Claims 9, 22 and 24 are objected to. Claims 9-11, 22 and 24 are not rejected under prior art statutes 35 USC 103 and 35 USC 102.
Conclusion
No claim is allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658



/LIANKO G GARYU/            Primary Examiner, Art Unit 1658